UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2403



ELMER T. TIMMONS,

                                                Plaintiff - Appellant,

           versus


WICOMICO   COUNTY   HOUSING   AUTHORITY;   DEIRDRE
WALKER,

                                               Defendants - Appellees.



                              No. 02-1113



ELMER T. TIMMONS,

                                                Plaintiff - Appellant,

           versus


WICOMICO   COUNTY   HOUSING   AUTHORITY;   DEIRDRE
WALKER,

                                               Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2858-WMN)
Submitted: April 17, 2002                   Decided:   May 1, 2002


Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.


No. 01-2403 dismissed and No. 02-1113 affirmed by unpublished per
curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Robin R.
Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salisbury, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 01-2403, Elmer T. Timmons seeks to appeal the district

court’s order granting summary judgment to Defendants in Timmons’

action alleging employment discrimination.    We dismiss the appeal

for lack of jurisdiction because Timmons’ notice of appeal was not

timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”    Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

October 4, 2001.   Timmons’ notice of appeal was filed on November

21, 2001.   Because Timmons failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.

     In No. 02-1113, Timmons appeals the district court’s order

denying his motion to extend the time to note his appeal from the

order entered on October 4. The district court construed the notice

of appeal filed on November 21 as a motion to extend the appeal

period under Fed. R. App. P. 4(a)(5).       The district court was


                                  3
without authority to construe Timmons’ bare notice of appeal, which

contained no request for additional time, as a Rule 4(a)(5) motion.

See Wilder v. Chairman, Cent. Classification Bd., 926 F.2d 367, 371

(4th Cir. 1991); Washington v. Bumgarner, 882 F.2d 899, 901 (4th

Cir. 1989).   We therefore affirm the district court’s denial of

Timmons’ motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                         No. 01-2403 - DISMISSED

                                         No. 02-1113 - AFFIRMED




                                4